DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 10/24/2022, which has been entered and made of record.  Claims 6 and 8-9 have been amended.  Claims 1-10 are pending in the application and Claims 1-5 have been withdrawn. 

Response to Arguments
 	Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 
	The objection of claim 9 has been withdrawn after amendment.
Applicants state that “Meglan does NOT teach or suggest displaying how the device will move (automatically) when a program is executed before it actually moves. In view of the foregoing, the cited art fails to teach or suggest all the features of claim 6. Since claims 7-10 depend on claim 6, the cited art cannot render the subject claims obvious. Withdrawal of the rejection is therefore respectfully requested”.	The examiner disagrees. Meglan teaches displaying how the device will move (automatically) when a program is executed before it actually moves (par 0003, par 0075, “generate guidance for positioning at least one of at least a portion of a body on the table or at least a portion of the surgical robot about the body, based on the surgical training parameter and the determined pose of the user wearing the HMD relative to the surgical training environment, and cause the HMD to display the generated guidance”, Fig 3A, par 0092-0093, “computing device 200 generates guidance for positioning body B on table 110 based on the surgical training parameter received at step S306 and the pose of the user relative to the surgical training environment determined at step S314. The guidance includes at least one command for positioning body B on table 110. For example, the guidance may include textual commands, graphical or other visual commands such as virtual and/or augmented reality images, and/or auditory commands. In embodiments, the guidance may include commands instructing the user to perform a particular action, such as to reposition one or more portions of body B into a recommended position. For example, the guidance may include commands displayed via augmented reality images of a recommended position into which body B should be placed “, Figs 4A-4B, par 0107-0108, “table 110 and surgical robot 150 are physical objects in the surgical training environment visible to the user. Body B is shown lying on table 110. In this example, body B is a virtual body, and the guidance is instructing the user to move a left arm of body B three inches in a particular direction. The position into which the left arm of body B should be moved is indicated by a ghosted overlay 410 displayed onto body B. A directional indicator, such as an arrow 420, shows the direction into which the left arm of body B should be moved”). So the rejection would be maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan PGPubs JP2016205974 to Abe (with Google translation) in view of U.S. PGPubs 2020/0337789 to Meglan.

Regarding claim 6, Abe teaches a measurement control apparatus comprising (page 5, “a measurement system according to the present invention includes a measuring instrument that measures a measuring object, a measuring instrument controller that controls the measuring instrument based on an instruction from a user, and a predetermined object in a real three-dimensional space”): 
a control unit that executes a selected measurement program to cause a measuring apparatus to perform measurement of an object by controlling movement of a probe or motion of a measurement head according to a measurement order specified in the measurement program (page 7, “the measurement instrument control unit may control the measurement instrument based on the measurement operation stored in the measurement operation storage unit. With such a configuration, it is possible to perform measurement with an actual measuring device based on the measurement operation recorded by moving the image of the measuring device within the virtual three-dimensional space”, page 16, “Examples of
the measuring machine M include a three-dimensional position measuring machine and
an image measuring machine. The CPU 10 controls each part and performs a
predetermined calculation by executing a predetermined program”, page 17, “The measurement system 1A further includes a command setting unit 101, a moving object detection unit 102, and a command execution unit 103 as programs executed by the CPU 10”, page 29-30, “automatic measurement according to a preset program (for example, a part program), so that highly accurate and efficient measurement can be performed”, Fig 15, page 32, “the operation of the measuring head 501 by the existing part program is displayed in the virtual three dimensional space” …perform an automatic measurement process through moving measuring head according to a preset program); 
a display unit capable of displaying information defined in a virtual space superimposed on the real space (page 6, “a 3D imaging unit that acquires a 3D image in a real 3D space, a display unit that displays the 3D image acquired by the 3D imaging unit, a 3D image in the real 3D space, A display control unit that synthesizes an image corresponding to the button setting area and displays the image on the display unit may be further provided”);
a display control unit that causes the display unit to display, as the superimposed display information, when the selected measuring program is executed (page 10, “a first display control unit that combines the three-dimensional video and the image sent from the supporter-side control device and causes the first display unit to display the first display control unit.”, page 26-27, “FIG. 9 shows an example in which the button image BG is synthesized on the 3D image of the floor FL. The user 800 holds the measuring head 501 of the measuring machine M with his hand 801 and measures the workpiece W which is a measurement object. The user 800 performs measurement by operating the measurement head 501 while referring to the 3D image of the measuring machine M and the workpiece W displayed on the head mounted display HD. The head mounted display HD is displayed in a state where the button image BG is combined with the 3D image of the floor FL”).
But Abe keeps silent for teaching a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed. 

    PNG
    media_image1.png
    351
    376
    media_image1.png
    Greyscale

In related endeavor,  Meglan teaches a display unit capable of displaying information defined in a virtual space superimposed on the real space (par 0003, par 0075-0076, “generate a virtual training environment based on the image data of the surgical training environment, the virtual environment including representations of the table and the surgical robot, determine a pose of the user relative to the surgical training environment based on the received image data and the generated virtual training environment, generate guidance for positioning at least one of at least a portion of a body on the table or at least a portion of the surgical robot about the body, based on the surgical training parameter and the determined pose of the user wearing the HMD relative to the surgical training environment, and cause the HMD to display the generated guidance”, Figs 4A-4B, par 0107-0108, “table 110 and surgical robot 150 are physical objects in the surgical training environment visible to the user. Body B is shown lying on table 110. In this example, body B is a virtual body, and the guidance is instructing the user to move a left arm of body B three inches in a particular direction. The position into which the left arm of body B should be moved is indicated by a ghosted overlay 410 displayed onto body B. A directional indicator, such as an arrow 420, shows the direction into which the left arm of body B should be moved”); a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed (par 0003, par 0075, “generate a virtual training environment based on the image data of the surgical training environment, the virtual environment including representations of the table and the surgical robot, determine a pose of the user relative to the surgical training environment based on the received image data and the generated virtual training environment, generate guidance for positioning at least one of at least a portion of a body on the table or at least a portion of the surgical robot about the body, based on the surgical training parameter and the determined pose of the user wearing the HMD relative to the surgical training environment, and cause the HMD to display the generated guidance”, Fig 3A, par 0090-0093, “computing device 200 generates guidance for positioning body B on table 110 based on the surgical training parameter received at step S306 and the pose of the user relative to the surgical training environment determined at step S314. The guidance includes at least one command for positioning body B on table 110. For example, the guidance may include textual commands, graphical or other visual commands such as virtual and/or augmented reality images, and/or auditory commands. In embodiments, the guidance may include commands instructing the user to perform a particular action, such as to reposition one or more portions of body B into a recommended position. For example, the guidance may include commands displayed via augmented reality images of a recommended position into which body B should be placed”, Figs 4A-4B, par 0107-0108, “table 110 and surgical robot 150 are physical objects in the surgical training environment visible to the user. Body B is shown lying on table 110. In this example, body B is a virtual body, and the guidance is instructing the user to move a left arm of body B three inches in a particular direction. The position into which the left arm of body B should be moved is indicated by a ghosted overlay 410 displayed onto body B. A directional indicator, such as an arrow 420, shows the direction into which the left arm of body B should be moved”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Abe to include a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed as taught by Meglan to analyze the received image data to identify the object and one or more of the table and the surgical robot in the received image data and determine a position of the object relative to one or more of the table and the surgical robot to generate guidance based on the determined position of the user relative to one or more of the table.

Regarding claim 7, Abe as modified by Meglan teaches all the limitation of claim 6, and further teaches wherein the motion prediction display includes a three-dimensional moving image (Abe: page 13, “a 3D image acquisition unit that acquires a 3D image in a real 3D space, a display unit that displays the 3D image acquired by the 3D image acquisition unit, A display control unit that synthesizes a 3D image and an image corresponding to the button setting area and displays the combined image on the display unit”, Meglan: par 0076, “HMD 120 may be any head-mounted display device configured to output augmented and/or virtual reality images. Image capture devices 125a, 125b, 125c, and 125d may be any image capture devices known to those skilled in the art, such as video cameras, still cameras, stereoscopic cameras, three-dimensional cameras including RGB-D cameras, LIDAR sensors, and/or the like, and may be positioned about a surgical training environment“ ….3D camera is used to capture images and video).

    PNG
    media_image1.png
    351
    376
    media_image1.png
    Greyscale

Regarding claim 8, Abe as modified by Meglan teaches all the limitation of claim 6, and Meglan further teaches wherein the motion prediction display includes a graphic showing a moving path of the probe included in the measuring apparatus (Fig 4B, par 0107-0108, generate guidance of robot arm for positioning from position a to position b). This would be obvious for the same reason given in the rejection for claim 6.

Regarding claim 10, Abe as modified by Meglan teaches all the limitation of claim 6, and further teaches further comprises a field of view specifying unit for specifying the field of view of the operator (Abe: Figs 91 and 10, a HMD view of user, Meglan: par 0076, HMD view), wherein the control unit controls the movement of the measuring apparatus based on the measurement program so as not to start unless the superimposed display information falls within the field of view of the operator specified by the field of view specifying unit (Abe and Meglan all disclose a HMD view to operate a machine and the part limitation only is considered a safety issue and considers as design choice).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 9, including "further comprises a detecting unit for acquiring a shape, a position and an orientation of the object, wherein the control unit evaluates, based on the shape of the object acquired by the detecting unit and the selected measurement program, the possibility of interference between the object and the measuring apparatus when the measurement program is executed, and wherein the display control unit causes the display unit to display where the possibility of interference occurs is more than a predetermined value as the superimposed display information in mixed reality”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612